Citation Nr: 1418116	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-05 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of split thickness graft of the right forearm, currently evaluated as noncompensable.  

2.  Entitlement to an increased disability rating for residuals of donor site scar of the left inner arm, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In September 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 1988 rating decision, the RO implemented a March 1988 Board decision and granted service connection for both disabilities on appeal.  The RO assigned noncompensable ratings at that time.  His current claim for increased evaluations was received at the RO in July 2009.  

At the hearing conducted in September 2012, the Veteran testified that his left arm scar is always tender and that exposure to sunlight causes additional symptoms. September 2012 Hearing Transcript at 5. He testified that his residuals of split thickness graft of his right forearm limits his ability to lift his right arm over his head, that his right arm is weak, and that his right fingers "freeze" and lock. Id. at 6.  

VA last examined the Veteran with regard to the disabilities on appeal in September 2009.  The Veteran's representative contends that a new examination is required to provide more definitive information so that VA can make a determination as to whether a compensable rating or ratings are warranted.  Id. at 7.  The Board agrees.  A remand is thus necessary so that VA can provide the examination.  That examination must be conducted by an examiner who has not previously examined the Veteran with regard to these disabilities.  Also on remand, the AOJ must obtain records of relevant VA treatment of the Veteran since April 28, 2008, and associate any such records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available relevant records of VA treatment of the Veteran since April 28, 2008, including relevant treatment at a VA facility in Brockton, Massachusetts.  Associate all such records with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity and manifestations of the disabilities on appeal by an examiner who has not previously examined the Veteran with regard to these disabilities.  The claims file must be provided to the examiner, and the examiner must annotate the examination report as to whether he/she reviewed the claims file.  The examiner must provide findings and explanations (to the extent necessary) as to all disability resulting from the residuals of split thickness graft of the Veteran's right forearm and residuals of donor site scar of his left inner arm.  In particular, the examiner must address the following:  

(a)  Whether the Veteran has neurological manifestations of the split thickness graft of his right forearm (e.g., numbness or weakness) and the extent of such manifestations.  

(b)  Whether the residuals of split thickness graft of the Veteran's right forearm result in limitation of motion of the right arm, and the extent of any such limitation.  
(c)  Whether the Veteran has flare-ups involving the donor site scar of his left inner arm, to include as related to exposure to sunlight, and the extent of any such flare-ups.  

(d)  Whether the Veteran has pain or tenderness associated with residuals of split thickness graft of his right forearm or with the donor site scar of his left inner arm.  

3.  Then, readjudicate the claims on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

